NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 25 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

LENIN GARCIA,                                   No.    20-17276

                Plaintiff-Appellant,            D.C. No. 1:18-cv-00014-DAD-SAB

 v.
                                                MEMORANDUM*
E. MORENO, Correction Officer; M.
HARRIS, Sergeant; E. SILVA, Lieutenant;
D. HICKS, Correctional Officer; H.
HINOJOSA, Correctional Officer; M.
SILVA, Correctional Officer; PENA,
Correctional Officer; SEGURA, Correctional
Officer,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Eastern District of California
                    Dale A. Drozd, District Judge, Presiding

                             Submitted May 17, 2022**

Before:      CANBY, TASHIMA, and NGUYEN, Circuit Judges.

      California state prisoner Lenin Garcia appeals pro se from the district court’s



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
summary judgment for failure to exhaust administrative remedies in his 42 U.S.C.

§ 1983 action alleging various constitutional claims. We have jurisdiction under

28 U.S.C. § 1291. We review de novo the district court’s legal rulings on

exhaustion and for clear error the district court’s findings on disputed issues of

material fact relevant to exhaustion. Albino v. Baca, 747 F.3d 1162, 1171 (9th Cir.

2014) (en banc). We affirm.

      The district court properly granted summary judgment because Garcia failed

to exhaust his administrative remedies and failed to raise a genuine dispute of

material fact as to whether administrative remedies were effectively unavailable.

See Woodford v. Ngo, 548 U.S. 81, 90 (2006) (proper exhaustion requires “using

all steps that the agency holds out and doing so properly (so that the agency

addresses the issues on the merits)” (emphasis, citation, and internal quotation

marks omitted)); Albino, 747 at 1172 (once the defendant has carried the burden to

prove there was an available administrative remedy, the burden shifts to the

plaintiff to produce evidence showing that administrative remedies were

effectively unavailable to him).

      The district court did not abuse its discretion in excluding certain portions of

Garcia’s testimony and certain of his exhibits where that evidence contained

hearsay, see United States v. Torres, 794 F.3d 1053, 1061 (9th Cir. 2015), violated

the best evidence rule, see L.A. News Serv. v. CBS Broadcasting, Inc., 305 F.3d


                                          2                                     20-17276
924, 935-36 (9th Cir. 2002), amended by 313 F.3d 1093 (9th Cir. 2002), or was

irrelevant, see Mulligan v. Nichols, 835 F.3d 983, 992 (9th Cir. 2016).

      The district court did not abuse its discretion by awarding costs to

defendants under Federal Rule of Civil Procedure 54(d)(1). See Draper v. Rosario,

836 F.3d 1072, 1087 (9th Cir. 2016) (“We have interpreted Rule 54(d)(1) as

creating a presumption for awarding costs to prevailing parties; the losing party

must show why costs should not be awarded.” (citation and internal quotation

marks omitted)).

      We reject as meritless Garcia’s contention that the district court should have

provided him with a free transcript of the evidentiary hearing.

      AFFIRMED.




                                         3                                    20-17276